"Plaintiff has filed a complaint reading in its entirety, after the caption, as follows:
COMPLAINT
CIVIL RIGHTS. RACIAL DISCRIMINATION. DEMAND $5,000,000 MENTAL HARRASSMENT, AND INCREASE IN COMPENSATION.
I, Lloyd R. Jennings, have repeatedly requested an appeals hearing on an increase from $707 to $1700 for injury to back, ear, nose, and throat, and Alcoholism. Also reimbursement for money and time spent for education for which I received a Doctor of Philosophy in London, England. My educational benefits were violated under the Vocational Rehabilitation Act. I filed most recently with the Veterans Board of Appeals, 810 Vermont Ave., N.W., Washington, D.C. in August, 1976 and was told it would take 4 to 6 weeks. To this date no action has been taken. Plaintiff demands physical *790examination, and full compensation based on all issues contained herein.

December 9, 1976 /s/ Lloyd R. Jennings

Date Attorney for Plaintiff
"Defendant moves to dismiss, or in the alternative, for summary judgment. The plaintiff has filed an 'opposition’ which adds interesting details of his supposed persecution, but nothing relevant herein.
"Defendant, commendably, takes the trouble to inform the court of plaintiffs mental disability (schizophrenia, paranoid type, rated 100 percent by the Veterans Administration (VA) since 1969), his service in the U. S. Air Force, his claims for various kinds of benefits, and his prior suits which, according to defendant, raise the bar of res judicata. Apparently he is currently receiving benefits which he wishes increased.
"It would be sufficient to dispose of this case to state that the complaint, as filed, alleges no cause of action within the limited jurisdiction of this court. If, however, aided by defendant’s exegesis, we conclude that plaintiff is suing for veterans benefits wrongfully denied him by the VA, as he contends, Congress has made VA decisions granting or denying benefits to veterans or their dependants or survivors, final and not reviewable in this or any other court. 38 U.S.C. § 211(a). It is thus unnecessary to determine whether the grievances so cloudily displayed in the complaint are newly accrued or are those that were the subjects of his former lawsuits.
"Accordingly, without oral argument, defendant’s motion for summary judgment is granted and the complaint is dismissed.”